Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 December 2020 has been entered.

Response to Arguments
Regarding the rejection under 35 USC 112(a)
Applicant's arguments have been rendered moot by Applicant’s amendments to the claims. The previous rejection under 35 USC 112(a) has been withdrawn. However, new grounds of rejection under 35 USC 112(a) have been set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims have been amended to recite “determining, by the processor, that transferring the one or more packages from a the first delivery vehicle to the second delivery vehicle delivers the one or more packages to the customer location more efficiently than the first delivery vehicle completing the delivery manifest” (emphasis added). Applicant asserts that support for this limitation can be found in paragraph [0062] of Applicant’s originally filed specification. 
Paragraph [0062] of Applicant’s originally filed specification discloses a determination that a delivery to a customer can be more efficiently achieved if an auxiliary vehicle rendezvous with the delivery vehicle, rather than “an assigned delivery vehicle 405 returning to the package warehouse/storage facility.” Auxiliary and delivery have been chosen for vehicle designators so as to avoid confusion with Applicant’s currently recited first and second vehicles. Applicant’s paragraph [0062] does not disclose a determination that the auxiliary vehicle can deliver the package more efficiently than the originally assigned delivery vehicle, which is what is being claimed. 
In the interest of compact prosecution, the remainder of Applicant’s originally filed specification has been reviewed for disclosure that might support the currently claimed invention. There is no disclosure of a comparison of the efficiency of the delivery vehicle completing the manifest to an auxiliary vehicle delivering one or more packages. There is no discussion of an analysis of the efficiency of a completed manifest or of a split manifest. 
Similarly, Applicant’s originally filed specification discloses in paragraphs [0059]-[0062] the following steps:
Assigning delivery manifests to vehicles; 
Routing delivery vehicles based on the manifest; 
Monitoring each vehicle’s location; 
Coordinating “additional package deliveries which would be more cost effective and/or efficiently performed without an assigned delivery vehicle 405 returning to the package warehouse/storage facility” (emphasis added). 
The plain language meaning of this disclosure is that new packages are added to the delivery vehicle’s manifest, and, rather than having the delivery vehicle return to the warehouse, an auxiliary vehicle rendezvous with the delivery vehicle to transfer the package from the auxiliary vehicle to the delivery vehicle. There is no disclosure of determining that the auxiliary vehicle should remove packages from the delivery vehicle for delivery. For at least these reasons, claims 1, 8, and 15 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. Claims 2-6 depend from claim 1, claims 9-13 depend from claim 8, and claims 16-19 depend from claim 15. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 11, and 18 recite that the package is transferred from the second vehicle to the first vehicle. The independent claims from which claims 4, 11, and 18 depend recite that the package is transferred from the first delivery vehicle to the second delivery vehicle. For the purposes of examination, claims 4, 11, and 18 are being interpreted as transferring the package from the first delivery vehicle to the second delivery vehicle as would be consistent with the independent claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0281657 to Healey et. al. (“Healey”) in view of U.S. Patent Publication No. 2018/0330319 Liang et. al. (“Liang”).
Claims 1, 8, and 15
Healey discloses the following elements:
A computer-implemented method for transferring one or more packages between delivery vehicles, the method comprising: ([0015] systems and machine readable media for automated goods exchange between vehicles)
receiving, by a processor, instructions to deliver one or more packages to a customer location; ([0016] route is planned to deliver ordered item to customer; [0044] once a user orders goods, the control determines a route for delivery)
detecting, automatically by the processor, respective locations of a plurality of delivery vehicles using a Global Positioning System (GPS) device of each of the respective delivery vehicles, wherein the plurality of delivery vehicles comprises a first delivery vehicle and a second delivery vehicle; ([0034] vehicle sequence is created using vehicle location data, predicting where the vehicles will be, and finding an optimal path; [0041] route planner stores locations and routes of vehicles registered with the service; [0047] the machine including a GPS sensor may be integral to or communicatively coupled with a vehicle)
scheduling, by the processor, the first delivery vehicle to deliver the one or more packages to the customer location, wherein the scheduling comprises updating a delivery manifest of the first delivery vehicle to include the delivery of the one or more packages, and creating a navigable route for the first delivery vehicle to the customer location; 
determining, by the processor, that transferring the one or more packages from the first delivery vehicle to the second delivery vehicle delivers the one or more packages to the customer location more efficiently than the first delivery vehicle completing the delivery manifest based on the respective locations of the first delivery vehicle, the second delivery vehicle, and the customer location; ([0035] route may be updated based on changes in location of autonomous vehicles; vehicles determine whether another transfer is to take place [0030] routing may be ad-hoc; [0034] optimal path and time constraints are used to determine which autonomous vehicles are involved in the transfer/delivery)
instructing, by the processor, the first delivery vehicle and the second delivery vehicle to meet at a rendezvous location, the first delivery vehicle comprising a first robot, and the second delivery vehicle comprising a second robot; ([0034] route is planned to bring vehicles within a predetermined proximity of each other at a predetermined time; [0039] delivery vehicles may include robotic arms for transferring the package)
Healey also discloses the computer program product and storage medium of claim 8, and the processor and memory of claim 15 in paragraph [0048]. The incorporation of robotic arms into delivery vehicles, and the express disclosure of multiple delivery vehicles, at least strongly suggests a first and second robot for a first and second delivery. However, to the extent that Healey does not explicitly disclose a transfer between the first and second robots of the delivery vehicles, Liang discloses:
identifying, by the processor, using the first robot, the one or more packages in the first delivery vehicle to transfer to the second delivery vehicle; ([0027] robotic arm is used to retrieve package in first delivery vehicle)
transferring, by the first robot, the identified one or more packages from the first delivery vehicle to the second robot of the second delivery vehicle; ([0027] first robot arm extends from first vehicle to meet second vehicle robot extends arm and transfer the package)
and storing, by the second robot, the identified one or more packages in the second delivery vehicle. ([0027] second vehicle robot arm places package in package compartment)
Healey discloses an ad-hoc routing system that can be updated based on locations of the vehicles to identify an optimal travel path to efficiently ship packages, as set forth above and in paragraph [0015]. This discloses determining that it is more efficient to transfer a package to a second vehicle based on a determination that it is more efficient than the first vehicle completing the manifest. However, to the extent that Healey may not be construed to disclose this element, Liang discloses determining that a package on a first delivery vehicle can be more efficiently transported to the destination on the second delivery vehicle dynamically in real time. Liang, paragraph [0011]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the optimal routing transfer system of Healey the efficiency determination of Liang in order to “optimize the overall efficiency and/or guarantee delivery time of the packages.” Liang, paragraph [0011]. 

Healey in view of Liang discloses the elements of claims 1, 8, and 15, above. Healey also discloses:
wherein the transfer of the identified one or more packages occurs while the first delivery vehicle and the second delivery vehicle are in motion. ([0015] automated exchange while the vehicles are still in motion; see also [0016] and [0032])
Claims 3, 10, and 17
Healey in view of Liang discloses the elements of claims 1, 8, and 15, above. Healey also discloses:
assigning a delivery schedule and a second package manifest to the second delivery vehicle. ([0034] vehicle sequences are sent to the participating vehicles)
Claims 4, 11, and 18
Healey in view of Liang discloses the elements of claims 3, 10, and 17, above. Healey also discloses:
wherein the first delivery vehicle and the second delivery vehicle return to an associated assigned delivery schedule after transfer of the one or more packages by the second delivery vehicle to the first delivery vehicle. ([0031] if no further transfers are needed, the package is delivered)
Claims 5, 12, and 19
Healey in view of Liang discloses the elements of claims 1, 8, and 15, above. Healey also discloses:
facilitating communications between the first delivery vehicle and the second delivery vehicle. ([0027] vehicles may communicate to negotiate a route)

Healey in view of Liang discloses the elements of claims 5 and 12, above. Healey also discloses:
wherein the communications is used to coordinate to at least one of: speed, lane travel and alignment. ([0038] vehicles communicate to achieve desired state regarding speed, lane, and alignment)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/M.E.C./Examiner, Art Unit 3628                                                                                                    
/EMMETT K. WALSH/Examiner, Art Unit 3628